NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 1, 2022
                                 Decided April 1, 2022

                                         Before

                       DIANE S. SYKES, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 21-1861

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Indiana,
                                                  Hammond Division.
      v.
                                                  No. 2:17CR138-011
JONATHAN AREVALO,
    Defendant-Appellant.                          Philip P. Simon,
                                                  Judge.

                                       ORDER

       Jonathan Arevalo pleaded guilty to conspiring to participate in racketeering
activity after he aided members of the Latin Dragon Nation in the gang’s affairs. See 18
U.S.C. § 1962(d). The plea agreement contemplated a term of 20 years in prison—the
statutory maximum. See id. § 1963(a); FED. R. CRIM. P. 11(c)(1)(C). The district court
accepted the plea and sentenced Arevalo to that term with two years’ supervised
release. In his plea agreement Arevalo said, “I expressly waive my right to appeal or to
contest my conviction and all components of my sentence or the manner in which my
conviction or my sentence was determined or imposed, to any Court on any ground
No. 21-1861                                                                             Page 2

other than a claim of ineffective assistance of counsel … .” Despite the waiver, Arevalo
appeals. His appointed counsel moves to withdraw on the ground that the appeal is
frivolous. See Anders v. California, 386 U.S. 738 (1967). Because the analysis in counsel’s
brief appears thorough, and Arevalo has not responded to counsel’s motion, see CIR. R.
51(b), we limit our review to the issues counsel has properly identified. See United States
v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel informs us that he consulted with Arevalo and confirmed that Arevalo
does not wish to withdraw his plea; thus, counsel had no reason to discuss any
potential challenge to its validity. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir.
2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). Because an appeal
waiver stands or falls with the underlying plea, and Arevalo does not contest its
validity, we agree with counsel that the waiver is enforceable. See United States v. Nulf,
978 F.3d 504, 506 (7th Cir. 2020).

       Although Arevalo’s appeal waiver requires dismissal of the appeal, see id.,
counsel nevertheless considers whether in the absence of the waiver a sentencing
challenge would be frivolous. This was unnecessary because, when a waiver is present,
the only potential issue is whether an exception to the waiver applies. See United States
v. Campbell, 813 F.3d 1016, 1018 (7th Cir. 2016). Counsel does not examine whether an
exception to the enforceability of the appeal waiver could apply, but we have reviewed
the record and conclude that a lawyer could not reasonably argue that an exception
applies here. Arevalo’s 20-year sentence does not exceed the statutory maximum, the
judge did not consider any constitutionally impermissible factors at sentencing, and the
proceedings did not lack a “minimum of civilized procedure.” See id.

       We thus GRANT counsel’s motion to withdraw and DISMISS the appeal.